DETAILED ACTION
This Office Action is responsive to the Amendment filed 14 April 2022.  Claims 

40-52 and 54-59 are now pending.  The Examiner acknowledges the amendments to 

claims 40, 42, 45, 46, 48, 49, 54 and 58 as well as the cancellation of claim 53.  Claims 

54-59 remain withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “charging unit”.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutchison (U.S. Pub. No. 2017/0087049).  Regarding claims 49 and 50, Hutchison discloses a portable device 1, comprising: a body (sections 3+4) (Fig. 1); an operator control assembly 2a/c removably coupleable to the body and having a first coupling element 6a (Figs. 1-3 and 5 and [0092]-[0094]), the operator control assembly 2a/c including an electronic control circuit; and a charging unit in electronic communication with the electronic control circuit ([0090], [0132] and [0134]); and a compartment 3a+3a fixedly coupled to the body (Figs. 1 and 8), the compartment comprising a battery holder (bottom section of 3a) including a second coupling element 7a (Fig. 8), wherein the first and second coupling elements (6a,7a respectively) are removably coupleable through a bayonet connection (Figs. 2, 3, 5 and 9, [0089], [0092]-[0094] and [0102]), and the battery holder (bottom section of 3a) is accessible by removing the operator control assembly 2a/c to replace a battery in the battery holder ([0131]-[0132]).  Regarding claim 51, the portable device further comprises a seal between the battery holder and the operator control assembly due to a waterproof sleeve placed over all modules of the toy [0127] and [0144]).  Regarding claim 52, the operator control assembly 2a/c includes a first battery contact 14 (col. 37, lines 52-56 and Fig. 1e) and the battery holder (“shaft module 3c” in Fig. 10) includes a second battery contact 15 (Fig. 10 and [0117]).  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. No. 2009/0257610) in view of Hastrup (U.S. Pub. No. 2014/0254845).  Regarding claim 40, Wu et al. (hereinafter Wu) discloses a portable device 10, comprising: a body 11; an electronic control circuit 17 coupled to the body 11 ([0024] and Fig. 1); a compartment (“suitable socket” [0026] and Fig. 1) in the body 11 in electrical communication with the electronic control circuit for receiving at least one of a standard non-rechargeable (primary) battery ([0002], [0014] and [0041]) and a standard rechargeable (secondary) battery 16 ([0002], [0024] and [0026]); and a charging unit 51 (Fig. 8 and [0043]) in electronic communication with the electronic control circuit, the charging unit including a memory configured to store software and a processor configured to execute the software to (“microprocessor”; “recharging circuit” and “decision tree” - [0043] and [0041]): detect whether the at least one of the standard non-rechargeable battery (primary battery) and the standard rechargeable (secondary) battery 16 is positioned in the compartment and enable charging of the standard rechargeable battery by the external charger in the event that the standard rechargeable battery is positioned in the compartment and carrying out at least one of preventing or stopping charging by the external charger in the event that the at least one standard non-rechargeable battery is detected in the compartment ([0043] and [0041]). 
However, while Wu discloses that the portable device 10 is in electrical contact with receptacles of the charging unit for charging the battery [0043], Wu fails to disclose explicitly that the portable device has an operator control assembly in electronic communication with the electronic control circuit, wherein the operator control assembly has an electrical contact for connecting to an external charger.  Hastrup discloses portable, listening device with a behind-the-ear (“BTE”) component as likewise taught by Wu, wherein the portable device (as shown in Fig. 1 in its entirety) further comprises an operator control assembly 1 (receives/presents a processed signal to a user) which presents the charging pads for picking up a signal for a recharge of the batteries in the body of the BTE component (from a charging station) [0054].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an operator control assembly having electrical contacts as taught by Hastrup, into a portable listening device which connects to an external charging unit as suggested by Wu as Wu recognizes the necessity of inserting the portable listening device into a receptacle of a charging unit for recharging of its battery [0043] and Hastrup discloses charging pads on the body of an operator control assembly of a portable listening device enables charging of a rechargeable battery of a behind-the-ear unit [0054] (a BTE as likewise disclosed by Wu).  
Regarding claim 48, Wu discloses wherein the electronic control circuit 17 further comprises a processor, the processor of the electronic control circuit being operable to regulate voltage, at a voltage greater than a minimum threshold (until a predetermined voltage of 2.1 V is reached, upon which charging is terminated [0024] of Wu), and an operating range at a voltage below the minimum threshold, wherein the minimum threshold is between 1 V and 1.8V (1.2 volts [0033]).  While Wu fails to disclose explicitly that the processor of the electronic control circuit is inoperable at the voltage below 1.2 volts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further configure the processor of the electronic control circuit to be inoperable below 1.2 volts as Wu discloses that 2.1 V to 1.2 V is an operating voltage for DSP circuit and the microprocessor of this portable hearing aid ([0033] and [0032] of Wu).  
12.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. No. 2009/0257610) in view of Hastrup (U.S. Pub. No. 2014/0254845) and further in view of Walsh et al. (U.S. Pub. No. 2016/0142835).  Regarding claim 41, Wu and Hastrup disclose the invention as claimed, see rejection supra; however the combination fails to disclose that the device further comprises a drive coupled to the body in electronic communication with the electronic control circuit and the compartment, wherein during operation, the drive provides a vibration to the body.  Walsh et el. (hereinafter Walsh) discloses a BTE unit as likewise disclosed by Wu and Hastrup, wherein the BTE unit comprises a case ([0072], [0076] and Figs. 1 and 3), wherein a vibrator/drive may be coupled to the body of the BTE and in electronic communication with an electronic control circuit and a battery 212 of a battery compartment/housing 202 in order to provide vibration to indicate that the battery is almost depleted [0081].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a vibrator in communication with an electronic control circuit and battery as taught by Walsh, in a portable listening device as disclosed by Hastrup and Wu as Hastrup and Wu recognize a portable device with a rechargeable battery, and Walsh discloses that a notification such as vibration will alert a user of the status of the battery, such as the need for recharging ([0081] of Walsh).  
13.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. No. 2009/0257610) in view of Hastrup (U.S. Pub. No. 2014/0254845) and further in view of Tsukamoto et al. (U.S. Pub. No. 2005/0017673).  Regarding claim 42, Wu and Hastrup disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the charging unit is a temperature measuring device for measuring a temperature of the at least one of the standard non-rechargeable battery and the standard rechargeable battery, the memory of the charging unit configured to store further software executed by the processor to: determine whether the at least one of the standard non-rechargeable battery and the standard rechargeable battery is received in the compartment based on the measured temperature. Tsukamoto et al. (hereinafter Tsukamoto) discloses an external battery charging system suitable for recharging a hearing aid (see Abstract), wherein the remote charging unit 20 has a primary circuit [0029] and further comprises a temperature measuring device (“identifier”) in the primary circuit [0011] for measuring a temperature of the at least one of the standard non-rechargeable battery and the standard rechargeable battery ([0007] and [0010]), the charging unit, in operation: determines whether the at least one of the standard non-rechargeable battery and the standard rechargeable battery is received in the compartment based on the measured temperature ([0007] and [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature measuring device for measuring a temperature of the at least one of the standard non-rechargeable battery and the standard rechargeable battery, into the charging unit, determining whether the at least one of the standard non-rechargeable battery and the standard rechargeable battery is received in the compartment based on the measured temperature as taught by Tsukamoto, in a portable hearing device as suggested by Wu and Hastrup as Wu and Hastrup recognize charging of a particular battery and the distinction of the particular battery in order to prevent charging by the external charger in the event that the incorrect battery is in the compartment ([0043] and [0041] of Wu) and Tsukamoto teaches that a temperature sensor determines one battery type from another ([0007] and [0027]).  
14.	Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. No. 2009/0257610) in view of Hastrup (U.S. Pub. No. 2014/0254845) and further in view of Hiroki et al. (U.S. Pub. No. 2015/0111088).  Regarding claims 43 and 44, Wu and Hastrup disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the charging unit limits a charging current from the external charger to a value in a range from 60 mA to 100 mA and a charging voltage from the external charger to a value in a range from 2 V to 4 V.  Hiroki et al. (hereinafter Hiroki) discloses a secondary battery that is suitable for use in a portable or wearable device (see Abstract) such as a hearing aid and various other wearable, medical devices [0179], wherein the charging unit limits a charging current from the external charger to a value in a range from 60 mA to 100 mA and a charging voltage from the external charger to a value in a range from 2 V to 4 V [0230].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit a charging current from the external charger to a value in a range from 60 mA to 100 mA and limit a charging voltage from the external charger to a value in a range from 2 V to 4 V as taught by Hiroki [0230], in a portable, wearable hearing device as suggested by Wu and Hastrup as Wu and Hastrup recognizes the necessity to charge a rechargeable battery of a portable, wearable hearing aid and Hiroki discloses that such ranges enable safe recharging of a battery suitable for use in wearable medical devices such as hearing aids [0179] that need to be repeatedly charged and discharged [0007].  
15.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. No. 2009/0257610) in view of Hastrup (U.S. Pub. No. 2014/0254845) and further in view of Yasunami (U.S. Patent No. 6,371,995).  Regarding claim 46, Wu and Hastrup disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the charging unit is configured to store further software executed by the processor to: limit a charging time of the external charger to a duration in a range from 15 to 25 hours. Yasunami discloses a secondary rechargeable battery having a high discharge capacity with good charge-discharge cycle characteristics (see Abstract), wherein the battery is suitable for use in portable, wearable medical devices (col. 18, lines 12-34), wherein the duration of charging is preferably 0.2 to 20 hours, particularly for batteries of an electrical quantity of from 60 mA to 200 mA (col. 3, lines 59-65 and col. 4, lines 11-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit a charging time in a range as taught by Yasunami, in a portable, hearing aid device as suggested by Wu and Hastrup as Wu and Hastrup require recharging of a battery of a portable hearing aid device and Yasunami teaches such a range enables multiple discharge cycles (col. 4, lines 14-18) as would be required for a portable hearing aid.  While the combination does not disclose explicitly that the charging unit limits such, it would be obvious in light of the teaching of Wu which discloses that charging is terminated once a predetermined voltage is reached [0029].  While Yasunami discloses an overlapping range, it would be obvious to one or ordinary skill in the art to adjust the particular range as necessary for the particular battery required for the particular application as Yasunami indeed discloses the use of battery for a very wide range of medical uses (col. 18, lines 12-34).  

Allowable Subject Matter
16.	Claims 45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 45, while the prior art teaches a portable device, comprising: a body; an electronic control circuit coupled to the body; an operator control assembly in electronic communication with the electronic control circuit, wherein the operator control assembly has an electrical contact for connecting an external charger; a compartment in the body in electrical communication with the electronic control circuit for receiving at least one standard format battery or a standard format accumulator; and a charging unit in electronic communication with the electronic control circuit, the charging unit, in operation: detects whether the at least one standard format battery or the standard format accumulator is positioned in the compartment and enables charging of the standard format accumulator by the external charger in the event that the standard format accumulator is positioned in the compartment and prevents or stops charging by the external charger in the event that the at least one standard format battery is detected in the compartment, the prior art of record does not teach or fairly suggest a portable device as claimed by Applicant, wherein the memory of the charging unit is configured to store further software, the processor configured to execute the further software to: measure a charging voltage from the external charger and reduce a charging current to a minimum value when a predefined threshold charging voltage is reached. 
Regarding claim 47, while the prior art teaches a portable device, comprising: a body; an electronic control circuit coupled to the body; an operator control assembly in electronic communication with the electronic control circuit, wherein the operator control assembly has an electrical contact for connecting an external charger; a compartment in the body in electrical communication with the electronic control circuit for receiving at least one standard format battery or a standard format accumulator; and a charging unit in electronic communication with the electronic control circuit, the charging unit, in operation: detects whether the at least one standard format battery or the standard format accumulator is positioned in the compartment and enables charging of the standard format accumulator by the external charger in the event that the standard format accumulator is positioned in the compartment and prevents or stops charging by the external charger in the event that the at least one standard format battery is detected in the compartment, the prior art of record does not teach or fairly suggest a portable device as claimed by Applicant, wherein the charging unit further comprises: a rectifier; a voltage regulator having an output; and a diode, wherein the diode prevents the at least one standard format battery or the standard format accumulator from feeding a voltage into the output of the voltage regulator.

Response to Arguments
17.	Applicant’s arguments filed 14 April 2022 with respect to the rejections of claims 40-53 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however it is noted that “charging unit” is still interpreted under 35 U.S.C. 112(f) with respect to claim 49 as noted above.  Applicant contends that such does not invoke 112(f) because the “charging unit” of claim 49 is not paired with any functional limitations. While no rejection is presented under 35 U.S.C. 112(b), Applicant is reminded that the term “charging” is the functional language and the term “unit” is the generic placeholder that is coupled with functional language.  

18.	Applicant’s arguments filed 14 April 2022 with respect to the rejection of claims 49-53 under 35 U.S.C. 102(a)(2) citing Bartschi (‘892) have been fully considered and are persuasive.  However, a new ground of rejection is presented above under 35 U.S.C. 102(a)(2) citing Hutchison (U.S. Pub. No. 2017/0087049); see rejection supra.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791